Name: Commission Regulation (EEC) No 1412/89 of 24 May 1989 reducing the prices fixed for cereals for the 1989/90 marketing year pursuant to the stabilizer arrangements
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 25. 5. 89 Official Journal of the European Communities No L 141 /15 COMMISSION REGULATION (EEC) No 1412/89 of 24 May 1989 reducing the prices fixed for cereals for the 1989/90 marketing year pursuant to the stabilizer arrangements cereals for the 1989/90 marketing year (3) should be incorporated in the Annex thereto ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulations (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1 21 3 (2), and in particular Article 4b (3), Whereas the Commission has noted pursuant to Article 4b (4) of Regulation (EEC) No 2727/75 that production of cereals in 1988/89 has exceeded the maximum guaranteed quantity for the marketing year in question ; whereas, pursuant to Article 4b (3) of Regulation (EEC) No 2727/75, the intervention prices fixed for the cereals by the Council for the 1989/90 marketing year should be reduced by 3 % and the target prices should be adjusted ; Whereas, for the sake of clarity, the special price increases fixed in the Annex to Council Regulation (EEC) No 1214/89 of 3 May 1989 fixing the prices applicable to HAS ADOPTED THIS REGULATION : Article 1 Pursuant to Article 4b (3) of Regulation (EEC) No 2727/75, the prices applicable to cereals in the 1989/90 marketing year shall be those fixed in the Annex hereto. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 24 May 1989. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 128, 11 . 5 . 1989, p. 1 . (3) OJ No L 128 , 11 . 5 . 1989, p. 2. No L 141 / 16 Official Journal of the European Communities 25 . 5 . 89 ANNEX (ECU/tonne) (ECU/tonne) 174,06 COMMON WHEAT Intervention price (') Target price RYE 174,06 241,08 219,46 165,36Intervention price (2) Common target price 165,36 219,46 MAIZE Intervention price Common target price GRAIN SORGHUM Intervention price Common target price DURUM WHEAT Intervention price :  Community of Ten  Spain Target price 219,46 165,36 BARLEY Intervention price Common target price 253,26 215,83 219,46 306,66 (') The price is to be increased by ECU 3,48/tonne for breadmaking common wheat meeting the specific quality criteria laid down in Commission Regulation (EEC) No 1570/77 (OJ No L 174, 14. 7. 1977, p. 18). (2) The price is to be increased by ECU 8,70/tonne for breadmaking rye meeting the specific quality cntena laid down in Regualation (EEC) No 1570/77.